Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is responsive to the application filed on 19 October 2017.  Claims 1-5 are pending in the application and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 October 2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a reception recorder section,” “an avoidance detector section,” “an extraction section, ”an alert target recorder section,” initially recited in claim 1 and “a determiner section” and “a transmitter section” initially recited in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 

Specifically, the limitation “a reception recorder section” is being interpreted to cover the server of Fig. 1, including the processor part 13 configured to receive travel behavior data from in-vehicle units 3a to 3d as described in ¶ [0043].  The “avoidance detector section” is being interpreted to cover the server of Fig. 1, and the system of Fig. 6, wherein the processor part 13 executes the series of steps S221 to S227 for each of the vehicles 2a to 2d as described in Fig. 6 and ¶ [0048].  The “extraction section” is being interpreted to cover the server of Fig. 1 and the process steps illustrated in Fig. 10, wherein the processor part 13 maps the positions of recorded avoidance actions as described in ¶ [0062]. The “alert target recorder section” is being interpreted to cover the server of Fig. 1, and the steps of Fig. 5, wherein the processor part 13 identifies the movement direction and speed of a detected object as described in ¶¶ [0070-71].  The “determiner section” is being interpreted to cover the server of Fig. 1, and the steps recited in Fig. 17 wherein the present and future course of a vehicle is predicted based on location and time data using “a well-known technology” as described in ¶ [0077].  The “transmitter section” is being interpreted to cover the server of Fig. 1, and the steps recited in Fig. 17 wherein the information on the alert target object that needs to be avoided is transmitted to server 1 using the communicator part 11, as described in ¶ [0082].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Annapureddy et al. (US 2015/0170515, hereinafter “Annapureddy”) in view of Gijs Slijpen.”

Regarding claim 1, Annapureddy discloses [a]n alert output apparatus comprising: a reception recorder section configured to receive, from each of a plurality of in-vehicle units mounted individually in a plurality of vehicles, a travel behavior data indicating a travel behavior of the vehicle in which each of the in-vehicle units is mounted, (Annapureddy, Figs. 1 and 4 showing Crowdsourcing Server 102, connected vehicles 104(a-d), and Network Interface 140; ¶ [0005] “…a method may include receiving crowd-sourcing data from a plurality of vehicles […] The crowdsourcing data includes on board diagnostics data (OBD) [the OBD system corresponds to claimed “in-vehicle units”] correlated with time stamps and GPS locations of a vehicle, where the on board diagnostics data includes odometer information, speedometer information, fuel consumption information, steering information, and impact data.” [corresponds to claimed “travel behavior data”]
and record the travel behavior data in a travel history database; (Annapureddy Fig. 2 showing in-vehicle Navigation Controller 204; Annapureddy Fig. 5 showing Integrated Crowdsourcing Database 516; Annapureddy ¶ [0028] “The navigation controller 204 may then transmit the crowdsourcing data to a database associated with the crowdsourcing server 102. The crowdsourcing server 102 may be configured to data-mine the crowdsourcing data, constructing tables of road segments and associated fuel consumption, acceleration and deceleration, average speed, segment entry and exit, 
an avoidance detector section configured to read a travel behavior data indicating a travel behavior of each of the vehicles and detect an avoidance action arising in each of the vehicles based on the read travel behavior data; (Ibid., the system may mine the crowdsourcing data to construct tables of road segments and associated driving behavior data, and the system may further detect “unusual events” such as “sudden braking” or “swerving”. [corresponds to claimed “avoidance action”]; Annapureddy, ¶ [0006] “The method of predicting an avoidance maneuver comprises monitoring change of vehicle direction and distance traveled at a close vicinity of a location on the route of the at least one vehicle, and determining an avoidance maneuver in response to a ratio of change of vehicle direction and distance traveled being less than a predetermined threshold value.”)

	Although Annapureddy discloses reporting timestamped and geotagged positional data from a plurality of vehicles as described above, detecting avoidance actions (Annapureddy, ¶ [0006] “The method of predicting an avoidance maneuver comprises monitoring change of vehicle direction and distance traveled at a close vicinity of a location on the route of the at least one vehicle, and determining an avoidance maneuver in response to a ratio of change of vehicle direction and distance traveled being less than a predetermined threshold value.”) 
and detecting static obstacles using avoidance action vehicle data from a plurality of vehicles (Annapureddy, ¶ [0029] “According to aspects of the present disclosure, 

an extractor section configured to extract, from the avoidance actions of the vehicles detected by the avoidance detector section, a related avoidance action group being a plurality of avoidance actions arising due to an identical object at different positions at different points of times in different target vehicles included in the plurality of vehicles, based on an occurrence position and an occurrence point of time of each of the avoidance actions of the vehicles detected by the avoidance detector section;

-or- 

and an alert target recorder section configured to record information on a position change of the identical object that serves as a cause of the related avoidance action group extracted by the extractor section, as an alert target data indicating a position change of an alert target object in an alert target database. 

Slijpen teaches an extractor section configured to extract, from the avoidance actions of the vehicles detected by the avoidance detector section, a related avoidance action group being a plurality of avoidance actions arising due to an identical object at different positions at different points of times in different target vehicles included in the plurality of vehicles, based on an occurrence position and an occurrence point of time of each of the avoidance actions of the vehicles detected by the avoidance detector section; (Slijpen, Fig. 1 showing sensing, communication, and processing hardware, Slijpen, § 4.2 “Moving Object Detection and Tracking”, ¶ 1 “When a traffic user detects a moving object a few processes are executed: the moving objects are shared with other traffic users and the multiple hypotheses tracking algorithm instantiates multiple Kalman filters and chooses the most likely hypothesis. This section explains how moving object detection is performed and how moving objects are tracked. When using LIDAR-data to perform tracking, first the pose of the traffic user itself needs to be computed, this was explained in section 4.1. Then, scans of two consecutive time-steps need to be segmented, the centroids of each segment need to be determined and data-association needs to be performed in order to determine which centroid of the current LIDAR-scan belongs to what centroid in the previous LIDAR scan.” 
Slijpen, § 4.2.2 “Data Association,” ¶ 1, “The data association process tries to associate measurements made in different time steps belonging to the same moving object. When a measurement cannot be associated with an existing object, a new moving object has been detected. One measurement can only be associated to one moving object at a time. In this project, the data association problem is solved by using segmentation, ICP and a nearest neighbor algorithm.”; Ibid., ¶ 2 and Slijpen, Figs. 13 and 14, “Each new scan Snew is segmented using the algorithm described in the previous subsection.  Each segment found in the scan Snew is then matched to the complete previous scan Sref using ICP as described in section 4.1. Each segment for which there is a solution will ref that is most likely representing the same object.” [Objects are detected by vehicles and shared with other traffic users. The system of Slijpen can then take positional information measurements from multiple time steps and associate those multiple measurements with a single moving object.]

-and- 

and an alert target recorder section configured to record information on a position change of the identical object that serves as a cause of the related avoidance action group extracted by the extractor section, as an alert target data indicating a position change of an alert target object in an alert target database. (Slijpen, Fig. 1 showing sensing, communication, and processing hardware, Slijpen, pg. 33 last paragraph and Figure 15, “After an object is visible for twenty consecutive frames and the distance traveled by this object is greater than a certain threshold, the segment is considered to be a moving object. The threshold used during this project is 4 meters. Each moving object is assigned a label and its path is stored in a vector structure [corresponds to claimed “record information on a position change of the identical object … in an alert target database”]. The result of the moving object detection can be seen in figure 15. The red line shows the path made by the car while the blue line shows a moving object (a car in this case).” [The updated detected motion of the moving object is stored and displayed as a path representing the position change over time.]

	Slijpen is analogous art, as it is directed to the tasks of receiving data from a plurality of vehicles and detecting and tracking the motion of moving objects.

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the “data association method” of Slijpen with the time- and location tagged avoidance action maneuvers of Annapureddy in order to detect and track moving objects, the benefit being the ability that it aids in collision warning by sharing moving object information with other vehicles, as recited in Slijpen, § 7.2 “Communication”, “Communication effectively aids the collision warning system by increasing the range at which moving objects can be detected. Moving objects that would normally have been invisible to a traffic user are now shared over a network.”

Regarding claim 2, the combination of references as applied to claim 1 above teaches [t]he alert output apparatus according to claim 1.  Further, Slijpen teaches further comprising: a determiner section configured to estimate a course of a different vehicle other than the target vehicles among the plurality of vehicles based on the travel behavior of the different vehicle, and determine whether the different-3-Application No.: PCT/JP2016/002356Filing Date:May 13, 2016 vehicle needs to avoid the alert target object based on the estimated course and the alert target data; (Slijpen, Fig. 1 showing sensing, communication, and processing hardware, Slijpen, § 6.1 “Classes”, “A warning needs to be given when a dangerous situation occurs. This results in two different classes: a class in which no warning should be given is named safe situation and a class in which a warning should dangerous situation. The class dangerous situation can however be broken down into different classes appropriate to the situation in which the traffic user finds himself at a certain moment. The advantage of breaking down the different dangerous situations is that it can give the user a specific warning about how he or she should react to the upcoming danger.; 
Slijpen, § 6.2 “Features,” first paragraph “Collision patterns can be learned when using the right features. A few different features have already been proposed such as the vehicle maneuver, direction and angle in [43] and velocity vectors in [25]. This section explains the different features that will be used for classification. Features that are relative are always relative between two objects only. One of these objects being the object who is classifying the current situation (host) [corresponds to claimed “target vehicle”] while the other object represents the object being detected by the host [corresponds to claimed “different vehicle”]. In the current status of this project, objects only represent cars but can later also represent pedestrians and other traffic users. For each detected object the host runs the classification algorithm using the features described below as input. These features can be obtained using the sensors with which the car is equipped as described in chapter 3 and by using the communication algorithm. [The information can come from a car’s onboard sensors or be received from other vehicles using the communication system.];
Slijpen, §§ 6.2.1 through 6.2.6 list features used in the collision classification algorithm – Relative Distance, Relative Speed, Relative Angle, Relative Direction, Relative Rotational Speed, and Next Time-Step Relative Distance.;


and a transmitter section configured to transmit alert information based on information on the alert target object that needs to be avoided, in response to that the determiner section determines that the different vehicle needs to avoid the alert target object.  (Slijpen, Abstract “This thesis proposes a framework that implements a safety warning system that uses machine to machine communication to communicate with other traffic users. The safety warning system seeks to aid traffic users with the task of detecting possible dangers during participation in traffic. The system consists of four different parts: perception of the environment, the communication protocol, the localization and tracking system, and a collision risk assessment algorithm.”;
Slijpen, § 1 “Introduction,” third paragraph “A safety warning system seeks to aid traffic users with the task of detecting possible dangers during participation in traffic. Such a system therefore needs to give feedback to the user when he or she finds himself in a dangerous situation.”;
Slijpen, § 6.1 “Classes,” first paragraph “A warning needs to be given when a dangerous situation occurs. This results in two different classes: a class in which no warning should be given is named safe situation and a class in which a warning should dangerous situation.” [Warnings are transmitted when a “dangerous situation” is detected by the classifier.];
Slijpen, § 6.4.1 “Classification by an SVM,” first paragraph, “A support vector machine is a maximum margin method, this means that it tries to find the maximum margin when separating between two classes. The model is defined only by a subset of the training instances called the support vectors. The optimal separating hyperplane is the hyperplane that separates the two classes, defined in section 6.1, with the biggest possible margin. Class C1 is defined as dangerous situation with label r = +1 while class
C2 is defined as safe situation bearing label r = -1.”  [The SVM classifies situations as “safe” or “dangerous,” so that an alert may be generated.])

Regarding claim 3, the combination of references as applied to claim 1 above teach [t]he alert output apparatus according to claim 1.  Further, Annapureddy discloses avoidance actions of the respective vehicles and on an identical road (Annapureddy, ¶ [0028] “The crowdsourcing server 102 may be configured to data-mine the crowdsourcing data, constructing tables of road segments and associated fuel consumption, acceleration and deceleration, average speed, segment entry and exit, and unusual events such as sudden braking, swerving and impacts, in order to gather trip data and route conditions for certain road segments.” [The data collected by the system of Annapureddy, including avoidance actions such as sudden braking and swerving, is associated with a particular road segment.]  and Slijpen teaches wherein among the avoidance actions of the respective vehicles detected by the avoidance detector section, the extractor section extracts a group of avoidance actions that arise on an identical road within a predetermined position range within a predetermined time range as the related avoidance action group. (Slijpen, pg. 33, second paragraph “By using the nearest neighbor algorithm every centroid in the scan Snew is associated with the centroid in Sref to which it has the smallest Euclidean distance. Also thresholding is used to determine if the distance between the two closest centroids is too large for the centroids to belong to each other, in this case the two centroids are farther apart than 500cm and are discarded.” [If the two object centroids in consecutive time periods are greater than 500 centimeters apart [corresponds to claimed “predetermined position range”] they are not considered to represent the same object.;
Slijpen, § 4.2, paragraph 1, “Then, scans of two consecutive time-steps need to be segmented, the centroids of each segment need to be determined and data-association needs to be performed in order to determine which centroid of the current LIDAR-scan belongs to what centroid in the previous LIDAR scan.”; 
Slijpen, § 5.5, paragraph 1, “A data point consists of the path that a car has driven storing its rotation, speed, and position at every time step with time steps of 0.02 seconds.” [Object measurements must appear in two or more consecutive time-steps that are 0.02 seconds apart in order for the system to determine that the measurements are from the same moving object. (corresponds to claimed predetermined time range)]
 
Regarding claim 4, the combination of references as applied to claim 1 above teaches [t]he alert output apparatus according to claim 1.  Further, Annapureddy discloses wherein the avoidance detector section reads out a usual vehicle travel data indicating a usual vehicle travel behavior from a usual travel database, and detects an avoidance action arising in each of the vehicles by comparing the read usual vehicle travel data with the travel behavior of each of the vehicles. (Annapureddy, Fig. 5, Integrated Crowdsourcing Database 516 and ¶ [0005] “The crowdsourcing data includes on board diagnostics data (OBD) correlated with time stamps and GPS locations of a vehicle, where the on board diagnostics data includes odometer information, speedometer information, fuel consumption information, steering information, and impact data.”;
Annapureddy, ¶ [0006] “The method of predicting an avoidance maneuver comprises monitoring change of vehicle direction and distance traveled at a close vicinity of a location on the route of the at least one vehicle, and determining an avoidance maneuver in response to a ratio of change of vehicle direction and distance traveled being less than a predetermined threshold value.” [The Integrated Crowdsourcing Database contains both usual and unusual travel behavior data, and avoidance actions for a particular vehicle are determined by detecting sudden direction changes in the data that exceed a threshold determined for “usual” behavior.]

Regarding claim 5, the combination of references as applied to claim 1 above teach [t]he alert output apparatus according to claim 1. Further, Slijpen teaches wherein the alert target recorder section receives an alert report data including information on position and clock time from any one of the plurality of vehicles, and records in the alert target database an alert target data indicating a position change of an alert target object based on the received alert report data. (Slijpen, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R GARDNER whose telephone number is (469)295-9128. The examiner can normally be reached 8:00am - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J Lo can be reached on 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT R GARDNER/Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126